Citation Nr: 1113141	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for anxiety disorder with cognitive impairment secondary to in-service head trauma.

2.  Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder with cognitive impairment secondary to in-service head trauma for the time period prior to October 23, 2006.

3.  Entitlement to a separate, compensable evaluation for cognitive impairment.

4.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine degenerative disc disease.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, degenerative disc disease, and osteoarthritis of the cervical spine.

6.  Entitlement to an initial evaluation in excess of 10 percent for left upper extremity radiculopathy. 

7.  Entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for lumbar spine degenerative disc disease.

8.  Entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for degenerative joint disease, degenerative disc disease, and osteoarthritis of the cervical spine.

9.  Entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for left upper extremity radiculopathy.


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and brothers


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to July 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September 2006 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2007, the Board remanded the matter of entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for anxiety disorder with cognitive impairment, for issuance of a statement of the case (SOC) as required by Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran has perfected his appeal.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in March 2010; a transcript of that hearing is of record.  In October 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is also associated with the claims folder.

The issues of entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for anxiety disorder with cognitive impairment secondary to in-service head trauma, entitlement to an initial evaluation in excess of 50 percent for anxiety disorder with cognitive impairment secondary to in-service head trauma for the time period prior to October 23, 2006, and entitlement to a separate, compensable evaluation for cognitive impairment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the October 2010 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issues: entitlement to an initial evaluation in excess of 20 percent for lumbar spine disability; entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability; entitlement to an initial evaluation in excess of 10 percent for left upper extremity radiculopathy; entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for lumbar spine disability; entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for a cervical spine disability; and entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for left upper extremity radiculopathy.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 20 percent for lumbar spine degenerative disc disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, degenerative disc disease, and osteoarthritis of the cervical spine by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 10 percent for left upper extremity radiculopathy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of the appeal of entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for lumbar spine degenerative disc disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of the appeal of entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for degenerative joint disease, degenerative disc disease, and osteoarthritis of the cervical spine by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

6.  The criteria for withdrawal of the appeal of entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for left upper extremity radiculopathy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).

At the outset of his October 2010, the undersigned enumerated the issues on appeal.  See Transcript at 2.  The Veteran then acknowledged that he wished to withdraw his appeal on all the issues except those pertaining to the effective date of the award of service connection for anxiety disorder with cognitive impairment and entitlement to an initial evaluation in excess of 50 percent for anxiety disorder with cognitive impairment for the time period prior to October 23, 2006.  Id.  Namely, on the record during his October 2010 hearing, the Veteran has withdrew his appeals for entitlement to an initial evaluation in excess of 20 percent for lumbar spine disability, entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability, entitlement to an initial evaluation in excess of 10 percent for left upper extremity radiculopathy, entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for lumbar spine disability, entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for a cervical spine disability, and entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for left upper extremity radiculopathy.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues; and,  accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

The Board notes that the Veteran initially indicated that he also wished to withdraw his appeal on the issue of entitlement to a separate compensable evaluation for cognitive impairment.  Id. at 2, 4 and 8.  However, in light of the fact that he is unrepresented, and that he revisited the issue on several occasions during his October 2010 hearing, the Board does not find there is sufficient evidence to establish his intent to withdraw the issue.  Hence, the issue of entitlement to a separate compensable evaluation for cognitive impairment remains on appeal.


ORDER

The appeal for entitlement to an initial evaluation in excess of 20 percent for lumbar spine degenerative disc disease is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, degenerative disc disease, and osteoarthritis of the cervical spine is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for left upper extremity radiculopathy is dismissed. 

The appeal for entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for lumbar spine degenerative disc disease is dismissed.

The appeal for entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for degenerative joint disease, degenerative disc disease, and osteoarthritis of the cervical spine is dismissed.

The appeal for entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for left upper extremity radiculopathy is dismissed.





(CONTINUED NEXT PAGE)

REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to an effective date prior to April 29, 2002, for the award of entitlement to service connection for anxiety disorder with cognitive impairment, entitlement to an initial evaluation in excess of 50 percent for anxiety disorder with cognitive impairment for the time period prior to October 23, 2006, and entitlement to a separate, compensable evaluation for cognitive impairment is warranted.

The Board notes that records in the claims file indicate that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  A January 2003 SSA decision showed that the Veteran was receiving Supplemental Security Disability Income (SSDI) effective July 23, 2002, based on a primary diagnosis of anxiety disorder.  The Veteran also submitted a December 2002 report of a mental health evaluation conducted for use by the Office of Disability Determination.  During his March 2010 DRO hearing, the Veteran and his spouse indicated that he had been awarded SSI benefits for his anxiety disorder 15 years ago based on disability. 

The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matters on appeal.  As Supplemental Security Income (SSI) benefits are shown to be based on disability, the Board will obtain the Veteran's SSA records as they are clearly relevant to the matters on appeal. 

The claims file also reflects that the Veteran has received VA medical treatment for his service-connected anxiety disorder with cognitive impairment from the VA Medical Center (VAMC) in Tampa, Florida; however, as the claims file only includes records from that facility dated from June 2002 to February 2004 and in July 2006, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's service-connected anxiety disorder with cognitive impairment from the VAMC, for the period from July 1961 to October 2006.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence of record since the July 2010 supplemental statement of the case (SSOC).  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


